 
 
I 
108th CONGRESS 2d Session 
H. R. 3861 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Rodriguez (for himself, Mr. Sandlin, Mr. Hinojosa, Mr. Ortiz, Mr. Frost, Mr. Turner of Texas, Mr. Green of Texas, Mr. Bell, Mr. Doggett, Mr. Edwards, Mr. Reyes, Ms. Jackson-Lee of Texas, and Mr. Gonzalez) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part C of title XVIII of the Social Security Act to prohibit the operation of the Medicare comparative cost adjustment (CCA) program in Texas. 
 
 
1.Prohibition on operation of medicare comparative cost adjustment (CCA) program in TexasSection 1860C–1(b)(2) of the Social Security Act (42 U.S.C. 1395w–29(b)(2)), as added by section 241(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended by adding at the end the following new subparagraph: 
 
(C)No part in TexasNo part of the MSA is in Texas.. 
 
